Name: 88/307/EEC: Commission Decision of 2 May 1988 on the eligibility of expenditure for the development of monitoring and supervision facilities necessary for applying the Community arrangements for the conservation of fishery resources (Only the Spanish, Danish, English, French, Dutch and Portuguese texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  cooperation policy;  economic policy
 Date Published: 1988-06-02

 Avis juridique important|31988D030788/307/EEC: Commission Decision of 2 May 1988 on the eligibility of expenditure for the development of monitoring and supervision facilities necessary for applying the Community arrangements for the conservation of fishery resources (Only the Spanish, Danish, English, French, Dutch and Portuguese texts are authentic) Official Journal L 136 , 02/06/1988 P. 0014 - 0015*****COMMISSION DECISION of 2 May 1988 on the eligibility of expenditure for the development of monitoring and supervision facilities necessary for applying the Community arrangements for the conservation of fishery resources (Only the Danish, French, English, Dutch, Portuguese and Spanish texts are authentic) (88/307/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 87/278/EEC of 18 May 1987 on Community financial contribution to the development of the monitoring and supervision facilities necessary for applying the Community arrangements for the conservation of fishery resources (1), and in particular paragraph 4 of the Annex thereto, Whereas, in accordance with Decision 87/278/EEC, the Commission has received applications for Community financial contributions; Whereas the applications refer to expenditure for data processing and communication equiment, for the registration and monitoring of fishing activities and for the improvement of light sea-going craft and equipment for monitoring vessels; whereas such expenditure will help to develop monitoring and supervision facilities for the proper implementation of the Community's fishery resources conservation arrangements; Whereas some of the expenditure planned is not eligible since it refers to the equipment of monitoring vessels for operation in areas not now subject to the Community's resources conservation arrangements, HAS ADOPTED THIS DECISION: Article 1 The expenditure shown in the Annex, in an amount of 11 013 047 ECU, is eligible for a financial contribution under Decision 87/278/EEC. Article 2 This Decision is addressed to the Kingdom of Denmark, the Kingdom of Spain, the French Republic, Ireland, the Kingdom of the Netherlands, the Portuguese Republic and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 2 May 1988. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (1) OJ No L 135, 23. 5. 1987, p. 31. ANNEX 1.2,9 // // // Eligible facilities // Cost // // // // // // // 1.2.3.4.5.6.7.8.9 // // Denmark Dkr (millions) // Spain Pta (millions) // France FF (millions) // Ireland £ Irl (millions) // Netherlands Fl (millions) // Portugal Esc (millions) // United Kingdom £ (millions) // Total // // // // // // // // // // 1. Computerized catch notification and recording equipment // 0,2 // - // - // - // 0,998 // - // - // // 2. Data communication transmission systems // 17,56 // - // 9,56 // 1,256 // - // 260,0 // 0,0535 // // 3. Systems for the detection and recording of the activities of fishing vessels // 5,543 // 111,576 // 0,4 // 0,39 // - // 80,5 // - // // 4. Light sea-going craft and equipment for monitoring vessels intended for inspection teams for inspections at sea // 1,8 // 29,8 // - // 0,417 // - // - // - // // // // // // // // // // // Total in national currency // 25,103 // 141,376 // 9,96 // 2,063 // 0,998 // 340,5 // 0,0535 // // Total (ECU) // 3 317 585 // 1 016 223 // 1 439 488 // 2 648 770 // 427 566 // 2 087 113 // 76 302 // 11 013 047 // Community contribution // 50 % // 50 % // 50 % // 50 % // 50 % // 50 % // 50 % // 50 % // // // // // // // // //